— Appeal from an order of Family Court, Steuben County (Furfure, J.), entered *1435December 2, 2002, which denied the objections of respondent-petitioner to the order of the Hearing Examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent-petitioner (respondent) appeals from an order denying his objections to the order of the Hearing Examiner. That order was entered on the consent of the parties and thus is not subject to the review of either Family Court or this Court (see Matter of Oropallo v Tecler, 263 AD2d 716, 718 [1999]). The record does not support the contention of respondent that he was denied effective assistance of counsel (see Batson v Batson, 277 AD2d 750, 752 [2000]). Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Hayes, JJ.